                                                       PATRICK DWYER, SBN 137743
                                                   1   P.O. Box 1705
                                                       Penn Valley, CA 95945
                                                   2   Telephone:    (530) 432-5407
                                                   3   Facsimile:    (530) 432-9122

                                                   4   Attorney for Plaintiff, TAMMY SALING

                                                   5
                                                       A PROFESSIONAL CORPORATION
                                                   6   Carl L. Fessenden, SBN 161494
                                                       Barakah M. Amaral, SBN 298726
                                                   7   350 University Ave., Suite 200
                                                       Sacramento, California 95825
                                                   8   TEL: 916.929.1481
                                                       FAX: 916.927.3706
                                                   9
                                                       Attorneys for Defendants
                                                  10
                                                       KEITH ROYAL and GAYLE SATCHWELL
                                                  11
                                                                                         UNITED STATED DISTRICT COURT
                                                  12                                    EASTERN DISTRICT OF CALIFORNIA
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   TAMMY SALING,                                     CASE NO. 2:13-CV-001039 TLN EFB

                                                  15                     Plaintiff,                      STIPULATION    FOR   VOLUNTARY
                                                                                                         DISMISSAL OF ENTIRE ACTION WITH
                                                  16
                                                       v.                                                PREJUDICE; ORDER
                                                  17
                                                       KEITH ROYAL, Sheriff of Nevada County,
                                                  18   California; and GAYLE SATCHWELL,
                                                  19   Former Director of Human Resources,
                                                       Nevada County,
                                                  20
                                                                   Defendants.
                                                  21   ___________________________________/
                                                  22           Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Tammy Saling, and
                                                  23   Defendants Keith Royal and Gayle Satchwell hereby stipulate to the voluntary dismissal of this
                                                  24   action with prejudice.
                                                  25           Except as provided in the Settlement Agreement, each party is to bear its own costs,
                                                  26   attorney’s fees, and expenses and waives any claim for such costs, fees, and expenses.
                                                  27   ///
                                                  28   ///

                                                       {01914771.DOCX}                                  1

                                                               STIPULATION FOR VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; ORDER
                                                   1           IT IS SO STIPULATED.
                                                   2
                                                   3   DATED: October 31, 2018                         ATTORNEY FOR PLAINTIFF

                                                   4
                                                                                                   By: /s/ Patrick Dwyer (Authorized on 10/31/18)
                                                   5
                                                                                                      PATRICK DWYER
                                                   6                                                  Attorney for Plaintiff TAMMY SALING
                                                   7
                                                   8   DATED: October 31, 2018                         PORTER SCOTT

                                                   9
                                                                                                   By: /s/ Carl L. Fessenden
                                                  10
                                                                                                      CARL L. FESSENDEN
                                                  11                                                  Attorney for Defendants KEITH ROYAL and
                                                                                                      GAYLE SATCHWELL
                                                  12
                 350 University Ave., Suite 200




                                                  13                                       **ECF ATTESTATION
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           I, Carl Fessenden, am the ECF User whose ID and password are being used to file this
                                                  15   document. I attest that concurrence in the filing of this document has been obtained from the
                                                  16   signatories.
                                                  17
                                                  18
                                                               PURSUANT TO STIPULATION, IT IS SO ORDERED. This action is dismissed with
                                                  19
                                                       prejudice.
                                                  20          IT IS SO ORDERED.
                                                  21
                                                       Dated: October 31, 2018
                                                  22
                                                  23
                                                  24
                                                  25                                                            Troy L. Nunley
                                                                                                                United States District Judge
                                                  26
                                                  27
                                                  28

                                                       {01914771.DOCX}                                  2

                                                               STIPULATION FOR VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE; ORDER
